Opinion filed February 21, 2019




                                          In The


          Eleventh Court of Appeals
                                  ________________

                  Nos. 11-16-00231-CR & 11-16-00232-CR
                             ________________

                    DANIEL RAY HECKLER, Appellant
                                              V.
                      THE STATE OF TEXAS, Appellee


                        On Appeal from the County Court
                              Howard County, Texas
                      Trial Court Cause Nos. 66,599 & 66,772


                       MEMORANDUM OPINION
      Daniel Ray Heckler appeals from two Class C misdemeanor convictions: one
for speeding (Cause No. 11-16-00231-CR) and one for backing without safety
(Cause No. 11-16-00232-CR). See TEX. TRANSP. CODE ANN. § 545.352–.353 (West
Supp. 2018), § 545.415 (West 2011). At a trial de novo1 in the county court, the jury
convicted Appellant of both offenses, and the trial court assessed his punishment at
a fine of $200 for each offense. We affirm.

      1
       See TEX. CODE CRIM. PROC. ANN. art. 44.17 (West 2018).
      Appellant has filed a pro se brief, which we have construed liberally. In his
brief, which was filed in both causes, Appellant complains that he was treated
unfairly by the trial court. He asserts that the trial court excluded evidence that
Appellant sought to introduce, prevented Appellant from presenting his defense, and
threatened Appellant with contempt of court.
      The record reflects that Appellant represented himself at trial. During his
cross-examination of Corporal Michael Calley of the Big Spring Police Department,
Appellant first broached the subject of his relationship with the chief of that
department. Appellant asked, “How would you say me and the chief get along?”
The State objected on relevance grounds, and the trial court instructed Appellant “to
stick to the case in point.” Appellant explained that his point was that everybody in
town knew that he and the chief did not get along.
      Appellant later broached a similar subject during another police officer’s
testimony. Appellant asked the officer if he had seen the billboards that Appellant
had put up around town. The State objected based on relevance, and the trial court
again instructed Appellant that the trial at hand only pertained to the two charges
against him and that it was “not a platform” for other matters. The trial court warned
Appellant one more time and informed him that that was his final warning. In
response, Appellant asked, “So what are you going to do, ma’am?” The trial court
answered, “Sir, I can find you in contempt of court.”
      After the State rested, Appellant inquired about calling witnesses to testify
about other instances in which Appellant had been pulled over and had gone to jail.
Appellant indicated that the witnesses that he wished to call were not “there” with
him at the time of the two offenses for which he was currently on trial. The trial
court informed Appellant that there was no need for Appellant to call those witnesses
because the two offenses were all that was going to be considered that day.
Appellant believed that his “past” with the police department and what “they” had
                                          2
done to him should have been admissible at trial. The trial court disagreed, as does
this court.
        To be admissible at trial, evidence must be relevant. TEX. R. EVID. 402.
Evidence is relevant if (1) it has any tendency to make a fact more or less probable
than it would be without the evidence and (2) the fact is of consequence in
determining the action. TEX. R. EVID. 401. Appellant’s prior encounters with other
personnel of the Big Spring Police Department were not relevant to the causes that
were being tried: i.e., whether Appellant backed unsafely in the roadway and hit
another car and whether he exceeded the speed limit by traveling 44 miles per hour
in a 30-mile-per-hour zone. Because Appellant’s relationship with the chief of
police, his past with the police department, and his billboards were not relevant to
the matters on trial, the trial court did not abuse its discretion or violate Appellant’s
rights when it excluded the evidence that Appellant sought to introduce. See
Henley v. State, 493 S.W.3d 77, 83–84, 96 (Tex. Crim. App. 2016). We overrule
Appellant’s contentions on appeal.
        We affirm the judgments of the trial court.




                                                                   JIM R. WRIGHT
                                                                   SENIOR CHIEF JUSTICE
February 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.


        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3